Citation Nr: 9901191	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  96-35 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an increased rating for a service-connected 
left shoulder disability, currently evaluated 20 percent 
disabling.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from November 1988 to 
August 1994.

This case comes to the Board of Veterans Appeals (Board) 
from a May 1996 RO decision which denied an increase in a 20 
percent rating for a service-connected left shoulder 
disability.  The veteran appealed for an increased rating.  


FINDINGS OF FACT

1.  The veterans postoperative left shoulder disability 
(major upper extremity) is manifested by limitation of motion 
of the left arm, although the arm can be raised to a point at 
or above the shoulder level.  

2.  There is some instability of the left shoulder, but no 
recent dislocation; there are no more than infrequent 
recurrent dislocations with guarding of movement only at the 
shoulder level.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a left 
shoulder disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Code 5201, 5202, 5203 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from November 1988 to 
August 1994.  On his September 1988 report of medical 
examination for enlistment, he indicated he was right-handed.  
During service, he was treated for recurrent dislocations of 
the left shoulder and underwent a left shoulder 
reconstruction in March 1994.  On the June 1994 examination 
for service separation, it was reported that he had 
limitation of motion of the left shoulder.  On the medical 
history portion of the examination, he indicated he was left-
handed.

In an October 1994 RO decision, service connection was 
established for adhesive capsulitis of the left shoulder, and 
a 20 percent rating was assigned for this disability.  In 
subsequent rating decisions, the RO indicated the left 
shoulder disability involves the veterans major upper 
extremity.

VA medical records dated from 1994 to 1995 reflect ongoing 
treatment for various conditions, including a left shoulder 
disability.  

A January 1996 VA orthopedic examination noted the veteran 
had full range of motion of the left shoulder with good 
strength in either hand.  The diagnoses included obesity and 
status post operation for recurrent left shoulder dislocation 
with full range of motion and history of recurrent 
dislocation on occasion.

May and June 1996 VA treatment records note the veteran 
underwent a left shoulder anterior capsular release in May 
1996.

In a July 1996 rating decision, the RO assigned a temporary 
total rating for convalescence effective May 21, 1996 through 
September 1996, based on the recent left shoulder surgery.

At a July 1996 VA compensation examination, it was noted the 
veteran was left-handed.  Recent left shoulder surgery was 
noted, and the veteran was wearing a sling.  There was 
limitation of motion of the left shoulder to 20 degrees above 
the horizontal in abduction, and a 50 percent reduction in 
anterior and posterior motion of the left arm.  X-rays of the 
left shoulder showed no evidence of acute fracture or 
dislocation; there was heterotopic bone formation around the 
left humeral neck.  

At a VA outpatient treatment clinic in October 1996, it was 
reported that that the veteran still had pain and limitation 
of motion following the May 1996 surgery.  It was reported 
that he was to get an out of work order for 3 months.

In November 1996 the RO continued the previously assigned 
temporary total rating for convalescence through January 
1997, with a 20 percent schedular rating thereafter for the 
left shoulder disability.

On a January 1997 VA compensation examination, the range of 
motion of the left shoulder was as follows:  abduction to 90 
degrees, forward elevation to 170 degrees, backward extension 
to 5 degrees.  There was a well-healed non-tender surgical 
scar.  Left shoulder X-rays showed no significant change 
since the previous study.  The doctor also reported findings 
with respect to a service-connected left varicocele, and 
reported that a good deal of the veterans somatic complaints 
were on a functional basis.

Hospital and outpatient clinical records in 1997 and 1998 
show treatment primarily at the mental health clinic for a 
psychiatric condition.  The veteran was seen at a VA 
outpatient treatment clinic in March 1997 for left shoulder 
pain.  He had left shoulder abduction to 100 degrees and 
flexion to 145 degrees.  The assessment was status post left 
shoulder stabilization, stable orthopedically with no need 
for followup unless a new problem arose.  The doctor was 
going to refer the veteran to a rehabilitation clinic for 
pain evaluation but the veteran had the referral canceled 
because he lived too far away.  In August 1997 he had 
decreased active range of motion of the left shoulder 
secondary to pain; the assessment was pain secondary to past 
surgical procedures.  During a January 1998 admission for a 
psychiatric disorder, it was reported that there was some 
tenderness but no current dislocation of the left shoulder; 
at discharge, diagnoses were listed in psychiatric format, 
with psychiatric disorders noted on Axis I, and medical 
conditions on Axis III included habitual left shoulder 
dislocation.  

In March 1998 the veteran was seen at the VA pain clinic for 
left shoulder pain.  The assessment was chronic shoulder pain 
with a possible neuropathic component as the veteran had 
numbness of his left fingers.  He was referred to the 
orthopedic clinic where it was noted that he had had his 
initial left shoulder surgery for subluxation after falling 
and dislocating the shoulder.  It was reported that that the 
shoulder repair was too tight and he had required the second 
procedure, a revision of the first surgery.  The veteran now 
had complaints of subluxation even when sleeping and desired 
surgical tightening.  He had range of motion as follows: 
forward flexion to 140 degrees, abduction to 120 degrees, 
external rotation to 30 degrees, and internal rotation to 20 
degrees.  The veteran was scheduled for an arthrogram.  

An April 1998 report from the VA orthopedic clinic noted that 
an arthrographic examination of the left shoulder was 
negative for a rotator tear.  The doctor noted that the 
veteran reported intermittent instability but had not 
required any hospital visit for relocation as far as the 
doctor could tell.  Examination showed the well-healed 
surgical scar and forward flexion to 140 degrees and internal 
rotation to 30 degrees.  There was questionable anterior 
slide of the shoulder but no sign of posterior instability.  
The assessment was recurrent left shoulder instability, 
status post 2 surgical procedures.  The doctor stated the 
veteran was to do no heavy lifting and a followup was 
recommended in 2 to 3 months.  On the same day as the visit, 
the examiner wrote a letter for the veteran noting that the 
veteran had some elements of shoulder instability and should 
refrain from overhead activities and limit lifting to less 
than 15 pounds for 3 months.

II.  Analysis

The veterans claim for an increase in a 20 percent rating 
for his service-connected left shoulder disability is well 
grounded, meaning plausible.  The RO has properly developed 
the evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a).  

When rating the veterans service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The file indicates the veterans left shoulder disability 
involves his major upper extremity.

The schedule for rating disabilities provides a maximum 20 
percent evaluation for nonunion with loose movement or 
dislocation of the major clavicle or scapula.  Such 
disability may also be rated on the basis of impairment of 
function of the contiguous joint.  38 C.F.R. § 4.71a, Code 
5203. 

A 20 percent rating is warranted for limitation of motion of 
the major arm when motion is limited to shoulder level.  A 30 
percent evaluation requires that the major arm motion be 
limited to midway between the side and shoulder level.  38 
C.F.R. § 4.71a, Code 5201.

A 20 percent evaluation is also warranted for infrequent 
episodes of dislocation of the scapulohumeral joint of the 
major upper extremity with guarding of movement only at the 
shoulder level.  A 30 percent evaluation requires frequent 
episodes of dislocation and guarding of all major arm 
movements.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

The veteran has undergone two surgical procedures for his 
left shoulder disability, one in service and one after 
service in May 1996.  In connection with his last operation, 
he was given a temporary total convalescent rating from May 
1996 through January 1997.  Thereafter, the current 20 
percent rating was assigned from the beginning of February 
1997.  At the VA examination in January 1997, just before the 
expiration of the temporary total rating, the veteran could 
abduct the left shoulder to 90 degrees (the shoulder level).  
Later medical records show improved range of motion, so that 
the left arm can be raised above the shoulder level.  For 
example, records from March and April 1998 show left arm 
abduction to 120 degrees and forward flexion of 140 degrees.  
There is no medical evidence showing additional limitation of 
motion due to pain associated with the service-connected 
condition.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 6 Vet. 
App. 321 (1995).  As left arm motion is possible to a point 
at or above the shoulder level, no more than a 20 percent 
rating is warranted under Code 5201.

While the veteran complains of a feeling of instability or 
dislocation of the left shoulder, the most recent VA 
orthopedic evaluation specifically noted no sign of posterior 
instability and that there is no record of any recent 
treatment for actural dislocation.  No recent true 
dislocations are shown.  In any event, the record does not 
show more than infrequent episodes of dislocation with 
guarding of movement only at the shoulder level, and such 
supports no more than a 20 percent rating under Code 5202.  
As noted above, the veterans current 20 percent rating is 
the maximum rating possible under Code 5203.

The preponderance of the evidence is against a rating in 
excess of 20 percent for the left shoulder disability. Thus, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski; 1 Vet. App. 49 (1990).


ORDER

An increased rating for a service-connected left shoulder 
disability is denied.



		
	L. W. TOBIN
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the United States Court of Veterans Appeals 
within 120 days from the date of mailing of notice of the 
decision, provided that a Notice of Disagreement concerning 
an issue which was before the Board was filed with the agency 
of original jurisdiction on or after November 18, 1988.  
Veterans Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date which appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision which you have received is your notice 
of the action taken on your appeal by the Board.
- 2 -
